Citation Nr: 1105355	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether there was clear an unmistakable error in a July 2005 RO 
decision which granted service connection for PTSD, and combined 
this with the Veteran's service connected generalized anxiety 
disorder with history of schizophrenia, at a 70 percent 
evaluation, effective April 11, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in November 2010.


FINDINGS OF FACT

1.  In a rating decision, dated July 2005, the RO granted the 
Veteran a 70 percent rating for PTSD, combined with his already 
service connected anxiety disorder with schizophrenia. The 
Veteran did not initiate an appeal of this rating determination, 
and the decision became final.

2.  No unequivocal error that would change the outcome for 
reasonable minds is found in the unappealed rating decision of 
July 2005, as the RO's determination as to effective date 
specifically was reasonably supported by the evidence then of 
record, and was consistent with VA law and regulations then in 
effect.

3.  The claimant's dispute is essentially a disagreement as to 
how the facts were weighed or evaluated and as such has not 
demonstrated that the law and evidence known at that time 
compelled a different conclusion.




CONCLUSIONS OF LAW

The unappealed rating decision of July 2005, which granted 
entitlement to a 70 percent evaluation for PTSD, effective April 
11, 2002, did not contain clear and unmistakable error. 38 
U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.400, 4.16a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). However, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error (CUE) in prior final decisions. Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Nevertheless, with respect to the claims for CUE, the Board notes 
in passing that the moving party and her accredited 
representative have been accorded ample opportunity to present 
their contentions, and there is no indication that either the 
appellant or her representative have further argument to present.


The Facts

As this case is somewhat complex, the Board finds that a thorough 
review of the facts relevant to this case must be undertaken.  
Initially, the Board notes that the Veteran was discharged from 
the service with a diagnosis of schizophrenic reaction, severe, 
chronic, in partial remission.  Upon his medical discharge from 
the service, the Veteran was rated as 30 percent disabled for a 
schizophrenic reaction, in a February 1970 rating decision.  This 
rating was reduced to 10 percent by a January 1975 rating 
decision, and to 0 percent by an August 1976 RO decision.  In a 
December 1980 rating decision, the Veteran's disability was 
recharacterized as mixed anxiety depressive state with borderline 
features, and the Veteran's evaluation was increased to 10 
percent.

In February 1999, the Veteran filed a claim for service 
connection for PTSD.  At that time, PTSD was denied because the 
Veteran was not found to have a confirmed diagnosis of PTSD, and 
there was also felt to be inadequate evidence of record 
indicating that a stressful experience occurred.  In support of 
this decision was cited an April 1999 fee basis examination 
report, which diagnosed the Veteran with an anxiety disorder and 
multiple substance abuse disorders, but did not find any 
diagnosis of PTSD.

The first evidence of record showing a possible diagnosis of PTSD 
appears in several outpatient treatment records from 2000 and 
2001.  At times, the Veteran was diagnosed with PTSD in 
conjunction with schizophrenia, or with a generalized anxiety 
disorder, with no PTSD diagnosis.  However, a February 2001 VA 
examination report found that the Veteran did not have PTSD, and 
diagnosed him with generalized anxiety disorder, dysthymic 
disorder, and a personality disorder.  Based on that examination 
report, the Veteran's rating for his anxiety disorder was 
increased to a 30 percent evaluation by a March 2001 rating 
decision.

The Veteran filed a claim for both service connection for PTSD 
and for an increased evaluation for his service connected 
generalized anxiety disorder in a statement received at the RO on 
April 11, 2002.  A July 2002 VA examination report found that the 
Veteran did not have a PTSD diagnosis, and in an August 2002 
rating decision, the Veteran was denied service connection for 
PTSD, and his evaluation for his service connected generalized 
anxiety disorder was continued at a 30 percent evaluation.  The 
RO at that time recognized that some records showed a diagnosis 
of PTSD, but found the preponderance of the evidence of record 
showed no diagnosis of PTSD.  The Veteran appealed this rating, 
and a February 2005 VA examination was conducted which did find 
the Veteran to have PTSD.  Based on that examination, the Veteran 
was granted service connection for PTSD by a July 2005 rating 
decision.  That rating was combined with his rating for 
generalized anxiety disorder with a history of schizophrenia, and 
evaluated as 70 percent disabling, effective April 11, 2002, the 
date of receipt of his reopened claim for service connection for 
PTSD.  The evidence of record does not show that the Veteran ever 
appealed this rating.  In December 2005, the Veteran was granted 
entitlement to individual unemployability, effective December 1, 
2002, based on his last date of work.

In a statement received at the RO on September 13, 2007, the 
Veteran stated that he was requesting "back pay" for PTSD back 
to the date of being awarded service connection for an anxiety 
disorder, which he feels should have been diagnosed as PTSD.  He 
indicated he felt this was a clear and unmistakable error.  A 
January 2008 rating decision denied the Veteran entitlement to an 
earlier effective date for a grant of 70 percent evaluation for 
PTSD, and discussed the issue of clear and unmistakable error.  
In his hearing testimony before the Board in November 2010, the 
Veteran and his representative indicated that they particularly 
felt that the May 1999 RO decision contained CUE, and that the 
Veteran should be granted PTSD service connection either from 
that rating decision, or from the time he was granted service 
connection for any psychiatric disorder, which was in January 
1970, the day after the Veteran's separation from service.


The Law

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400 (2010).  For disability benefits 
arising from direct service connection, the effective date shall 
be the date entitlement arose if the claim is received within one 
year after separation from active duty; otherwise the effective 
date shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2) 
(2010).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  
The regulation which governs informal claims, 38 C.F.R. § 3.155 
(2001), provides as follows: (a) Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by [VA], from a claimant . . . may be 
considered an informal claim. Such informal claim must identify 
the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157 (2010), an informal claim may 
consist of a report of examination.  A report of examination will 
be accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  Id.


Clear and Unmistakable Error

The United States Court of Appeals for Veterans Claims (Court) 
has propounded the following three-part test to determine whether 
clear and unmistakable error (CUE) is present in a prior 
determination: (1) Either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313- 14 (1992) (en banc)).

Generally, the regulatory authority for reversing or remanding a 
prior adjudication on the basis of clear and unmistakable error 
is found at 38 C.F.R. § 3.105(a) (2010). Previous determinations 
which are final and binding, including decisions of service 
connection, degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other issues, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a) (2010).

To establish a valid claim of CUE, the "appellant must show that 
'[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator[,] or the statutory or regulatory 
provisions extant at the time were incorrectly applied. The 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated.'"  Luallen v. Brown, 8 
Vet. App. 92, 94 (1995) (quoting Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc)).  Furthermore, in order for a claim of 
CUE to be reasonably raised, "the [appellant] must provide some 
degree of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. Brown, 
6 Vet. App. 40, 44 (1993)) (emphasis in original); see also 
Luallen, supra.


Analysis

Taking into account all relevant evidence, the Board finds there 
is no CUE in the July 2005 decision which granted the Veteran 
entitlement to PTSD, and increased his total evaluation for 
psychiatric disabilities to a 70 percent evaluation.  In this 
regard, the Board notes that the claim for service connection for 
PTSD was received at the RO on April 11, 2002, and the Veteran 
was granted service connection from the date of claim by a July 
2005 rating decision.  The law clearly indicates that, for a 
reopened claim, the effective date should be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  As the Veteran was granted service connection from the 
date of claim, there is no legal basis under which the Veteran 
could be granted any earlier effective date.

The Veteran however, also appears to argue that the May 1999 
rating decision also contains CUE, because at that time, he 
should have been diagnosed with, and granted service connection 
for, PTSD.  The Board also finds this claim without merit.  The 
main reason the Veteran was denied service connection in a May 
1999 rating decision was simply because there was no medical 
evidence of record at that time showing a diagnosis of PTSD. The 
Veteran argues that his symptoms should have been diagnosed to be 
PTSD; however, that is not a error of fact or law on the part of 
the RO; at that time, the evidence before the RO did not show a 
diagnosis of PTSD, and therefore, there was no legal basis on 
which the Veteran could be granted PTSD from that point.  The 
Veteran also argues that a PTSD grant would be warranted from his 
date of service connection, but again, the evidence of record 
does not show any diagnosis of PTSD until 2000, and no confirmed 
diagnosis until the February 2005 VA examination which found the 
Veteran to have PTSD.  There is no evidence that the facts, as 
they were known at the time, were not before the adjudicator for 
the July 2005 or the May 1999 rating decisions, nor is there any 
evidence of record, nor has the Veteran pointed to any evidence, 
showing any confirmed diagnosis of PTSD any earlier than his 
February 2005 VA examination.  Neither is there any evidence that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied at the time of either of these rating 
decisions, as quite clearly, the law in effect then, as now, 
required that the Veteran have a diagnosis of the disability for 
which service connection was being claimed, before service 
connection could be granted.

Lastly, there is no evidence that the doctrine of resolving all 
doubt in favor of the Veteran was not applied or was improperly 
applied at the time of the rating decisions in question and that 
doctrine is not currently for application in a determination of 
CUE.  In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, that doctrine can 
never be applicable in a determination of CUE.  Rather, an error 
either undebatably exists or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).




ORDER

There is no clear and unmistakable error in the July 2005 RO 
decision which granted service connection for PTSD, and combined 
this with the Veteran's service connected generalized anxiety 
disorder with history of schizophrenia, at a 70 percent 
evaluation, effective April 11, 2002. The appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


